United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                          June 18, 2003

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                              No. 01-21058
                            Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JAMES H. TAYLOR, JR.,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-00-CR-580-1
                         --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant        James    H.   Taylor,     Jr.,   appeals       his

conviction     and   sentence   for     possession   of    counterfeit       U.S.

currency.    We affirm.

     We review Taylor’s argument that the government breached the

plea agreement for plain error only and hold that the record

evidences neither express nor implicit advocacy by the government

in favor of a U.S.S.G. § 3B1.1(a) adjustment in contravention of

the plea agreement, as it is construed by Taylor.                   See United


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
States v. Wilder, 15 F.3d 1292, 1301 (5th Cir. 1994).             We further

hold, on plain error review, that the record is devoid of evidence

to   support    Taylor’s     contention      that     the   district   judge

impermissibly participated in the plea negotiations.                See FED.

R. CRIM. P. 11(e)(1) (2001); United States v. Vonn, 122 S. Ct. 1043,

1046 (2002).    Neither is Taylor’s belief that the district judge

was biased in favor of reaching a plea agreement substantiated by

the record; his unsupported subjective belief is an insufficient

ground on which to invalidate his guilty plea.              See Matthews v.

United States, 569 F.2d 941, 943-44 (5th Cir. 1978).

     We also hold, on plain error review, that Taylor’s waiver of

appeal was valid and that he was sufficiently informed of its terms

by the district court.      See FED. R. CRIM. P. 11(c)(6) (2001); Vonn,

123 S. Ct. at 1046.       Having held Taylor’s appeal waiver valid, we

are without jurisdiction to review the issue whether the district

court erred in refusing to depart downwardly pursuant to U.S.S.G.

§ 3E1.1(a).    United States v. Melancon, 972 F.2d 566, 570 (5th Cir.

1992).

     We also reject the contention that Taylor’s guilty plea was

rendered invalid     by    counsel’s   alleged      ineffective   assistance.

Taylor has not established the requisite prejudice:           He has failed

to show that, but for counsel’s alleged deficiencies, Taylor would

have insisted on going to trial.           See Hill v. Lockhart, 474 U.S.

52, 59 (1985); Strickland v. Washington, 466 U.S. 668, 687-94, 697

(1984).   Finally,    the    district      court did not plainly err in

                                       2
imposing a two-level enhancement pursuant to U.S.S.G. § 5K2.0.

Even though the involvement of family members in a criminal scheme

may not be a factor expressly taken into consideration by the

Sentencing Commission, its consideration in sentencing is neither

forbidden nor discouraged.   See Koon v. United States, 518 U.S. 81,

95 (1996); U.S.S.G. §§ 5H1.1-12, 5K2.1-21.

     AFFIRMED; Motion for partial dismissal of appeal denied as

moot.




                                 3